ON MOTION ROE REHEARING.
Suit was brought by Salvation Army to subject bonds deposited by Globe & Eutgers Eire Insurance Company with the State treas*896urer to its claim for unearned premiums on policies of insurance, the insurance company having become insolvent. Davis, Adams, and Gross filed a similar suit, and by order of the court this suit was consolidated with the suit of Salvation Army. Herndon & Sikes and Mrs. Chandler held claims against the insurance company on account of losses under insurance policies. The insurance company demurred to the petition of Salvation Army, on the ground that its claim was not one insured against, and not such a claim as is contemplated by the statute requiring the deposit of the bonds. Herndon & Sikes and Mrs. Chandler intervened in the suit of Salvation Army against Globe & Eutgers Fire Insurance Company, solely for the purpose of demurring to the petition. Their demurrers presented the same questions raised by the 'demurrer of Globe & Eutgers Fire Insurance Company.
By motion for rehearing Davis et al. undertake to make it appear that separate demurrers were filed by the insurance company, Herndon & Sikes, and Mrs. Chandler, as to the petition in the suit by Davis et al. The court below made one order overruling all demurrers. The insurance company sued out one bill of exceptions, Herndon & Sikes sued out another, and Mrs. Chandler sued out a third, all complaining of the ruling overruling their demurrers as to the petition of Salvation Army. In the motion for rehearing as amended it is contended that the writ of error should have been dismissed, because two separate cases were brought to this court by a single bill of exceptions. No motion to dismiss was previously made; but if the court is without jurisdiction, the case may now be dismissed. Three separate parties in the same case sued out separate bills of exceptions involving the same questions, and they were decided together by this court. Another case, Davis et al. against Globe & Eutgers Fire Insurance Companjq is also shown by this record to have been consolidated with the Salvation Army case before the trial court. Although the petition of Davis et al. is mentioned in the bill of exceptions and is brought up as a part of the record, and although the caption of the bills of exceptions include Davis et al., there is no assignment of error in either of the bills of exceptions complaining of the overruling of the demurrers to the Davis petition. In the motion for rehearing it is insisted that no exceptions have ever been taken to that ruling. Therefore the construction of movants, defendants in error, coincides with the *897construction of this court; that is, that the present bills of exceptions do not complain of the ruling in the case of Davis et al. v. Globe & Eutgers Eire Insurance Company. This court has no other information in regard to that matter. Thus construed, we have one judgment overruling three demurrers to the petition of Salvation Army against Globe & Eutgers Eire Insurance Company. The three demurrers were filed by distinct and. separate parties, and each of the three distinct parties filed a writ of error bringing their separate cases to this court, and all three have been decided by this court, the questions being the same.
The position of movants seems to be, that, although only one order was made overruling the demurrers, it was in fact a separate judgment in each of the two suits of Salvation Army v. Globe & Eutgers Eire Insurance Company, and that of Davis, Adams & Gross against the insurance company; and that, because only the ruling upon the demurrers to the petition in the Salvation Army case was brought here, this court did not have jurisdiction to decide the question made in those bills of exceptions, and that they should have been dismissed, because the insurance company, Herndon & Sikes, and Mrs. Chandler did not also bring to this court the ruling on the demurrers as to the petition of Davis and others. The court is requested to require the clerk of the superior court to send up the demurrer by Globe & Eutgers Eire Insurance Company in the suit of W. L. Davis, O. L. Adams, and Sid Gross, and the report and inventory of the receiver of Globe & Eutgers Eire Insurance Company. The motion to dismiss is denied. The request to require the records mentioned above to be sent to this court is denied, because the decision here is solely on the demurrers to the petition of Salvation Army. The report of the receiver and the demurrers to the petition of W. L. Davis, O. L. Adams,' and Sid Gross can have no possible effect on the present decision.
The judgment heretofore rendered merely held that the court erred in overruling the general demurrers to the petition. On motion for rehearing our attention is called to the fact that judgments were sought for unearned premiums, in addition to the extraordinary equitable relief. When the case was being considered, the whole pressure of the case was upon whether or not the petitioners were entitled to extraordinary relief by way of the appointment of a receiver. The petitions do not contain a prayer for *898common-law judgment for unearned premiums, and this is frankly admitted in the motion for a rehearing. However, it has several times been held that even though no prayer for a judgment was made for any amount claimed to be due, yet a prayer for general relief, together with the facts alleged, was sufficient to authorize a money judgment. Broderick v. Reid, 164 Ga. 474 (139 S. E. 18). The petitions, in so far as they sought common-law judgments for unearned premiums, were not subject to be dismissed on general demurrer. It was error to overrule the demurrers to the petition, in so far as equitable relief, including that of a receiver, was concerned. Teasley v. Bradley, 110 Ga. 497 (4), 505 (35 S. E. 782, 78 Am. St. R. 113); Douglas v. Jenkins, 146 Ga. 341 (91 S. E. 49, Ann. Cas. 1918C, 322); Terry v. Chandler, 172 Ga. 715 (158 S. E. 572), and cit. Reheañng denied.